McOLELLAN, J.
Nothing appearing in the record before us to the contrary, it will' be presumed, in support of the judgment below, that A. O. Stuckey was removed from the administration of the assignment of the Midway Machine *624Company for failing to give bond, as required by sections 3549' et seq. of the Code; that E. M. Lewis was appointed to succeed him under section 3552, and that neither the Chancery Court, nor the register thereof, assumed the administration of the assignment to any extent, nor intervened therein for any other purpose, or to any further effect than was involved in the substitution of Lewis for Stuckey as assignee. Assuming these to be the facts, the rights and powers of Lewis, in the further administration of the assignment, were precisely the same they would have been had he been made assignee in and by the original assignment, and no action had been taken by the register of the Chancery Court in the premises. As such assignee, having funds in his hands for the purpose of paying the expenses of the assignment, and the administration thereof, he was liable at the suit of a party to whom such expenses were due, in an action of debt or assumpsit for the amount so due, on the same principle which enables-beneficiaries under the assignment to maintain an action at law for the amount of a dividend declared in their favor, as for money had and received. — McCrea v. Purmort, 16 Wend. 460; New York Ins. Co. v. Roulet, 24 Whed. 505 ; Fitch v. Workman, 9 Met. 517.
The claim of Stuckey against the assignee, Lewis, therefore, was such a debt as could be reached by garnishment, and the City Court committed no error in rendering judgment for the plaintiff on the answer of the garnishee, which disclosed that lie owed Stuckey for expenses incurred in administering the' assignment, and had funds in hand for the payment of such expenses.
The other question presented by this record involves the right of Stuckey to claim the amount due him from Lewis as exempt. We are of opinion that the claim of exemption can not be sustained against plaintiff’s demand. The judgment, to the satisfaction of which it was sought to subject funds in the hands of the garnishee, was rendered in an action ex delicto. The action was detinue for an engine, and for damages to the extent of the value of the use thereof while it was detained by the defendant. The judgment for such damages, and for the costs of the suit, is the claim now sought to be enforced. Eo element of contract was involved in the case. The right of plaintiff to recover the value of the hire or use of the property, resulted from the wrongful and tortious act of the defendant in withholding it, and in no sense from a contract, express or implied, on his part to pay therefor. There is no exemption of property from the satisfaction of such a judgment, either as to damages, or as to the costs. — Meredith v. Holmes, 68 Ala. *625190; Williams v. Bowden, 69 Ala. 433; McLaren v. Anderson, 81 Ala. 106.
The opinion in Clingman v. Kemp, 57 Ala. 195, that “costs adjudged against the unsuccessful party in a civil suit, are a ■debt against the payment of which the right of exemption may be claimed,” was intended to apply, and must be here limited so as to apply, only to actions ex contractu. Costs, in this respect, partake of the nature of the judgment in favor of the plaintiff. Where that is for a tort, the judgment for costs is for a tort; where that results from, and is based -on a wrong of the defendant, the judgment for costs results from and is based on the same wrong; and no claim of exemptions can be sustained against either.
The judgment of the City Court is affirmed.